Citation Nr: 1441845	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to September 18, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to November 1973 and 
February 1980 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied TDIU.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in September 2006 and at a personal hearing before the undersigned Veterans Law Judge in May 2010.  Transcripts of those hearings are of record.  

In July 2010 and again in April 2013, the Board remanded this case for the RO to assign a disability rating for the Veteran's service-connected acquired psychiatric disability, and, subsequently, to address the issue of TDIU.  

The RO assigned a 30 percent rating for the Veteran's acquired psychiatric disorder in April 2013, and in a July 2013 rating decision, increased the rating to 100 percent, effective July 11, 2013.  Therefore, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a December 2013 decision, the Board granted a TDIU effective no earlier than September 18, 2010.  The Veteran appealed that decision to the U.S.  Court of Appeals for Veterans Claims (Court), contending that a TDIU was warranted earlier than September 18, 2010.  

In May 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the December 2013 Board decision as to the issue of entitlement to a TDIU prior to September 28, 2010, and remanded the case to the Board for action consistent with the terms of the JMR.   


FINDING OF FACT

The Veteran's service connected disabilities did not render him unable to secure and follow a substantially gainful occupation at any time prior to September 18, 2010.


CONCLUSION OF LAW

The criteria for a TDIU prior to September 18, 2010 have not all been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the JMR, the Parties agreed that, with regard to the period on appeal after September 20, 2006 in particular, (when the Veteran satisfied the percentage requirements for schedular TDIU as described below in the instant decision) the Board did not provide an adequate discussion as to why entitlement to TDIU was not warranted prior to September 18, 2010, especially during the period when schedular TDIU was applicable.  Further along in the JMR, the Parties agreed that in determining that TDIU was not warranted prior to September 18, 2010, in particular the period for schedular TDIU consideration, the Board did not sufficiently address the Veteran's work or education history.

In this decision, the Board has focused on the issues that the Parties described in the JMR.  See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency.").  

Subsection (a) of 38 C.F.R. § 4.16 (2013) addresses "schedular TDIU", i.e., TDIU where certain percentages of service-connected disability or disabilities have already been established.  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

Subsection (b) of 38 C.F.R. § 4.16 addresses "extraschedular" TDIU. It states that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2013)

The most recent rating decision of record shows that service connection has been established for three disabilities:  Migraine headaches was rated as 50 percent disabling during the entire course of the current claim and appeal, an acquired psychiatric disorder with depression was rated as 30 percent disabling from September 20, 2006 and as 100 percent disabling as of July 11, 2013, and a left ankle condition was rated as noncompensable during the entire course of his current claim and appeal.  He thus met the schedular TDIU percentage requirements as of September 20, 2006.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2013); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

In June 2004, the Veteran submitted a claim of entitlement to a TDIU, stating that his migraines prevented him from continuing to work as a firefighter; he stated that he last worked full-time in 2003.  

Documentation from Worcester Fire Department, submitted in September 2004, confirmed that the Veteran last worked in April 2003 and was given retirement benefits.  

The Veteran has also reported two years of college education and training as an electrician.  VA treatment notes from June 2009 document that the Veteran worked as an electronic technician in the Air Force.  His DD Form 214 documents that he had significant training in the Air Force as a computerized test station and component specialist.  As mentioned later in this decision, the Veteran had enough skills to be hired as a painter.  

Beginning with the consideration of TDIU prior to September 20, 2006, VA treatment records illustrate that the Veteran has a history of migraines, dating back to at least 1999.  Documented symptoms included visual impairment and vertigo issues.  The Board recognizes that the Veteran's migraines and associated symptoms have clearly resulted in occupational impairment, as reflected by his maximum rating of 50 percent for his migraines; however, the evidence does not show that his symptoms rendered him "unemployable".

In September 2003, the Veteran underwent a VA examination in which he reported that his migraines would last from five minutes to thirty minutes and were triggered by flashing lights.  The Veteran indicated he would have to pull over if he had a migraine while driving and cover his eye.  During the examination, the Veteran reported that he had lost 4 months of work over a year ago due to the headaches and this year had been out of work since May of 2003.  The examination report does not say more, i.e., whether his headaches rendered him unemployable.  The examiner identified "functional loss" but did not provide any indication of occupational impairment.  

September 2003 treatment notes, signed by "R.K.", M.D., his VA treating neurologist, document the following:

Am very concerned about evidence of executive dysfunction in firefighter.  Although there is no definitive at this time (work up still in progress).  I do not feel the recommendations for the executive function deficits stated above while excellent are reasonable expectations for a firefighter.   I have recommended to the pt that he seriously pursue re-training for an alternative occupation for his own safety as well as the safety of his colleagues and others he may come in contact with in his line of duty.   He understands and agrees. 

The Board finds that this statement is a medical recommendation that the Veteran stop working as a firefighter.  This statement also indicates that the physician did not see the Veteran as being unable to secure and follow a different substantially gainful occupation as the recommendation was to pursue training to do just that.  The reports, overall, provides evidence against this claim as it clearly indicates (a) a suggestion that the Veteran not work as a firefighter; while (b) clearly indicating that another line of work was possible.   

In June 2004, VA received the Veteran's VA Form 8940, Application for Increased Compensation Based on Unemployability.  On that form, he indicated that he worked as a firefighter 42 hours per week and his dates of employment were from 1986 to the present.  His stated salary shows that his occupation was substantially gainful.  He indicated that he last worked full time in May 2003.  In that form, he also indicated that his education level was two years of college.  

These records show that the Veteran's education level and training were not so minimal so as to limit him to substantially gainful occupations that his service connected migraines would have prevented him from securing and following.  

In October 2004, Dr. R.K. submitted a letter stating that the Veteran suffered from migraines and that he could not work as a firefighter because he could not avoid triggers, such as flashing lights, loud noises, irregular sleep, stress, and strong fumes.  

Again, the Board finds that this is not evidence that the Veteran's service connected disability, which was limited to headaches at that time, rendered him unable to secure and follow any substantially gainful occupation.  It is only evidence that he could not work in the specific occupation of firefighter.  

Next, in a March 2005 VA examination report, the examiner opined that the Veteran could not work as a firefighter because sleep disturbance, noise, fumes, and strobe light effects on the fire trucks triggered his headaches.  Therefore, the examiner did not indicate that the Veteran was unemployable; instead, the examiner only precluded the Veteran from employment as a firefighter and did not find him unable to secure or follow a substantially gainful occupation in an alternative occupation, such as an electrician position in accordance with this reported occupational training, or some other sedentary occupation that did not involve exposure to, for example, strobe lights. 

Also of record is a report from T.S, M.D., a consulting neurologist, apparently in the context of the Veteran seeking retirement benefits.  Dr. T.S. stated that the Veteran's headaches had worsened since he became a firefighter and the Veteran attributed this increase, in part, to his sleep habits that were irregular due to his tour of duty and the strobe light effect of riding in a fire truck past sunlight filtering through leaves of trees.  Also noted by Dr. T.S. was the Veteran's report that since ceasing work he experienced fewer headaches, but did experience scintillation-like sparkles in the periphery of his vision of both eyes three times per day.  

An August 2005 physician's statement associated with that evidence includes that, in light of his current mental and physical condition and training and qualifications, the Veteran could engage in a gainful occupation involving light duty, providing highly probative evidence against this claim.  The physician recommended desk work with one simple task at time that is simple with no time limits, and in a highly structured and routine environment with minimal distractions.  

This statement is not one that his service connected disability rendered him unable to secure a substantially gainful occupation; just that he was limited as to appropriate occupations.  

In March 2006, the Veteran reported his involvement in vocational rehabilitation, indicating that he planned to complete additional college coursework.  

In August 2006, the Veteran reported that he was working as an electrician with National Grid Electric Company ("National Grid") for approximately one and a half months.  The Veteran stated he was "having difficulty" and expressed concern that he would be unable to maintain his employment.  However, he continued working. 

In addition, the Veteran's claim was submitted to the Director of the Compensation and Pension Service for consideration of entitlement to an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  After reviewing the evidence, the Director concluded in a May 2012 memorandum that there was "no overall finding of unemployability due solely to migraines."  

The Board agrees with the Director's finding that the Veteran's migraines did not render him unemployable prior to September 2006 under 38 C.F.R. § 4.16(b).  In sum, the evidence shows that while the Veteran's headaches, which were rated at the 50 percent, impaired his ability to work as a firefighter, he was not unable to secure or follow a substantially gainful occupation, especially considering the Veteran has two years of college education and training as an electrician that enabled him to work at National Grid.  

Turning to the appeal period after September 20, 2006, the Veteran's combined rating was 70 percent based on his disability ratings for his left ankle, migraines, and acquired psychiatric disability.  The evidence continues to show that the Veteran was unable to work as a firefighter.  

During the September 2006 DRO hearing, the Veteran testified that he has stopped working for National Grid, indicating that he was told that if he took another day off of work he would be terminated.  He testified that he worked as a firefighter for some 20 odd years and had retired because of the migraine headaches.  He referred to triggers for his headaches, including reflections in a windshield, the scent of grapes, and loud noises.  

A letter from September 2006 documents that National Grid terminated the Veteran due to medical restrictions that stated no driving of company vehicle and no work with live electricity.  Here the Board notes that this is again not evidence that the Veteran could not engage in an occupation as an electrician or, as an example, a painter, an electronics technician or some other line of work.  It is only evidence that he had restrictions involving working with live electricity.  This is not evidence that he would be unable to work, for example, on deenergized circuits or install conduit or pull electrical wire.  Most importantly, it does not indicate the Veteran cannot work is some form of sedentary occupation.  

In this regard, it is important for the Veteran to understand that any Veteran with a significant disability evaluation, such as the Veteran, will have problems with work (if they did not, there would be no basis for a compensable evaluation, let alone a high evaluation).  They will not be able to work in some occupations.  The critical issue in this case, however, is whether the Veteran could work at all. 

VA treatment records from October 2006 indicate the Veteran no longer worked at National Grid because it was "too emotionally destabilizing to shut off people's power."  Therefore, while such an explanation tends to show that the Veteran was emotionally impacted by such work, it does not show that the Veteran was unable to work as an electrician in an alternative setting that would not involve public utilities.  

Also in October 2006, the Massachusetts Public Employee Retirement Commission granted the Veteran's retirement from the Fire Department based on his migraine headaches.  Again, the Board does not doubt that the Veteran's migraines would impact his ability to work as a firefighter.  This is not at issue.  However, the finding of the Commission does not indicate the Veteran was unemployable, that is, that he could not secure substantially gainful employment in an occupation other than firefighting.  His education, as well as his training and employment experience as an electrician and as an electronics technician left him with other options.  

Subsequently, in November 2006, the Veteran had begun schooling and described it as "interesting and challenging."  At that time, there was no overt evidence of psychosis, and the Veteran was described as a "moderately compensated man" with major depression and PTSD, which the Board would expect with such a high disability evaluation.

In January 2007, the Veteran reported difficulty completing coursework because studying triggered migraines.  A VA social worker wrote a letter in support of the Veteran's request to change his vocational rehabilitation program from a college degree to a certificate training program for H/VAC training.  The VA provider indicated that such a hands-on program would provide the Veteran with a "better opportunity to be successfully re-trained and able to enter the job market again."  The social worker also noted the Veteran's report that his headaches were triggered by extended reading.  She explained that he had found a one year H/VAC training program that minimizes the reading requirement and provides more hands on training.  

A February 2007 report from the Veteran's psychiatrist, "Dr. M.L." indicated the Veteran was being treated for chronic depression.  Dr. M.L. discussed the Veteran's symptoms, but she did not suggest he was unable to secure a substantially gainful occupation.  

Significantly, Dr. M.L described the Veteran as a brilliant and resourceful.  

Importantly, Dr. M.L.'s focus was overall on the difficulties the Veteran had as a firefighter.  Dr. M.L.s report is not one showing that the Veteran was unemployable.  Findings that the Veteran was brilliant and resourceful only provide evidence against this claim. 

In August 2007, the Veteran requested a letter from VA stating that he could not "go back to work."  The records indicate VA called the Veteran to explain that an authorization form would be required to release such information to a third party.  There is no further discussion of the letter or identification of the employer to which the Veteran was referring.  He continued to seek treatment at VA for migraines and depression. 

In March 2008, the Veteran again requested a letter from VA to submit for work absences.  He specified he had missed work due to both the flu and migraines.  

In May 2008 VA treatment records, the Veteran reported that he had been working as a painter for Assumption College.  However, on the fourth day of his employment, he was asked to paint in a boiler room.  He experienced a migraine with severe visual distortions.  The treatment record noted that each time the Veteran has been unable to return to work, including the recent work as a painter, he experienced depressive episodes. 

This is evidence that the Veteran also had experience as a painter as he was able to secure a job as a painter and did not leave the job for lack of such skills.  

Importantly, the treatment records indicate that it was the lack of work that triggered the Veteran's depression in a job such as painter, not the opposite.  Although the Veteran may have been unable to paint a boiler room, it is common knowledge that painters work in a variety of settings.  This is not evidence that he did not have the experience to work as a painter, however that experience was acquired.  This is also not evidence that he was unable to follow an occupation as a painter.  It is only evidence that some painting assignments may have caused him difficulty.  

In December 2008, the Veteran sought treatment for migraines and depression, stating his migraines and depression affected his ability to work.  He expressed that he could not commit to another job at that time.  During the visit, an MRI from June 2008 was also reviewed.  The medical provider noted there was no concern of epilepsy, progressive strokes, or other structural lesion.  Depression was considered "dominant," with migraines exacerbating his condition.  The Veteran's treatment was deferred to his psychiatrists.  This is evidence only that the Veteran decided to not commit to another job.  It is not evidence that he was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

From December 2008 through September 2010, VA treatment records note the Veteran's continued report of migraine headaches and depression.   By September 2010, the Veteran's migraines were described as "well controlled," but he still experienced migraines with visual scotoma.  His triggers were identified as reflected light, loud noise, and strong fumes.  He was advised not to drive by himself and that he only travel within a local radius.  The Veteran's depression persisted throughout this time period as well, and he was described as "functionally impaired."  However, he was consistently described as alert and oriented with no overt evidence of psychosis or suicidal and homicidal ideation.  His judgment and insight were improving and his speech was not pressured.  

During the May 2010 hearing before the undersigned, the Veteran testified that he worked for many years as a firefighter, then for two months at National Career, and last worked for four days in 2008 at Assumption College.  When asked by his representative as to what disabilities the Veteran reported prevented him from working, the Veteran testified that it was everything - that he could not think and could not adhere to the regimen.  The Veteran also reported that when he was working at the Fire Department, a VA neurologist had told him to stop working because of his headaches.  

His report is consistent with the earlier described statements of his VA treating neurologist.  However, those statements involved work as a firefighter and the reasons the neurologist provided were specific to work as a firefighter, not to work as an electronics technician, an electrician, or a painter, all of which the Veteran had training in, experience in, or had acquired skills applicable to the job.  The neurologist's statements were not that he should stop working in any occupation, but only that he should stop working as a firefighter.  

In June 2010, Dr. M.L. submitted a letter to offer her opinion that the Veteran's depression was more likely than not caused by his military service; she did not indicate the Veteran, in her opinion, was unemployable.  Therefore, Dr. M.L.'s letter tends to provide evidence linking the Veteran's depression symptoms to service, which has already been established in granting service connection for an acquired psychiatric disability, effective September 2006.  

In August 2010, the Veteran's wife submitted a statement asserting her husband's symptoms affected his employability, attaching a review of a book about the challenges World War II veterans faced when returning from combat.  However, the Veteran did not serve in World War II; his first period of active service was in 1973.  Moreover, the article was not accompanied by the opinion of any medical expert relating the general information to the Veteran's specific claim, to include whether his service-connected acquired psychiatric disorder precluded him from substantially gainful employment.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  As such, the Board concludes that the article is insufficient to establish a TDIU rating for the Veteran.  

The Veteran submitted another letter from Dr. M.L. in which she described the Veteran's depression symptoms and concluded that the Veteran was unable to be employed, describing him as "permanently disabled."  Dr. M.L. further opined that the Veteran's depression began in service when his wife left him to raise their children on his own.  She explained that the Veteran already suffered from migraines and "spun in a cycle of depression and headaches."

On September 18, 2010, the Veteran underwent a VA examination for mental disorders.  At that time, the Veteran described his work history, explaining he worked as an electronic technician before earning an Associates Degree in Fire Science and becoming a firefighter.  The examiner diagnosed the Veteran with PTSD.  

However, the examiner indicated that the Veteran's PTSD was due to his experiences as a firefighter and difficulty with romantic relationships, not active service.  

The examiner also stated that the Veteran retired from the Fire Department following a tragedy in which six firefighters died and he and others sifted through ashes for two weeks to find remains.  The examiner documented the Veteran's report that the Veteran became enraged and believed that the deaths were due to mismanagement of leadership.  Also noted by the examiner was that the Veteran had struggled since he retired to find and maintain employment, expressing difficulty with depression, PTSD symptomatology, and migraine headaches.   

The examiner documented the Veteran's report that physicians had told him not to drive alone because of auras due to his migraines.  The examiner stated that the Veteran's PTSD and depressive disorder were not caused by his active service but that his major depressive disorder was aggravated by his migraine headaches.  The examiner also stated that there were symptoms of total occupational and social impairment but stated that the Veteran "appears permanently disabled as the result of his non-military PTSD. 

Such a finding that the Veteran's unemployment is the result of disability not related to service only provides evidence against this claim.  

Also of note, in that examination report the examiner stated that since the Veteran stopped working as a firefighter he had "struggled with finding and maintaining employment, expressing difficulty with depression, PTSD symptomatology, and migraine headaches.  He has found it difficult to accept that he is unable to work at a level he once was, as his self-identity seems in large part related to his employment."  

The Board finds that this report tends to show that during the preceding period of time it was not that the Veteran's service-connected disabilities that rendered him unable to secure and follow a substantially gainful occupation but rather it was the level of the occupation that was significant as to his difficulty with employment.  That this is so is shown by the language of this quoted statement.  The Veteran had difficulty due to his service connected disabilities and struggled.  This is not language of an inability to secure and follow any substantially gainful occupation.  

On September 22, 2010, the Veteran's vocational rehabilitation was suspended because the Veteran stated he was unable to work due to the effects of his service-connected disabilities.  

This does not support the claim as it indicates the Veteran ended the program, not VA.  Again, this is in keeping with the other evidence already discussed.  That evidence tends to show that the Veteran chose not to continue to work in various jobs, not that he was unable to do so because of service-connected disabilities.  

The Veteran was afforded several VA examinations in July 2013 to assess the impact of his service-connected disabilities (left ankle, migraine headaches, and acquired psychiatric disability) on his employability.  

First, regarding the Veteran's left ankle disability, the examiner found that this disability did not impact his ability to work.  Next, regarding the Veteran's migraines, the examiner noted the Veteran reported prostrating headaches less than once every two months and concluded the Veteran's migraines also did not impact his ability to work.  

This finding only provides evidence against this claim.

In terms of the Veteran's acquired psychiatric disability, the examiner emphasized the August 2012 letter from Dr. M.L as an indication that the Veteran was totally impaired for purposes of sedentary or physical work.  The examiner noted the Veteran's difficulty continuing his education due to an inability to concentrate and attendance issues.  Therefore, the examiner found the Veteran to be totally impaired for purposes of sedentary or physical employment due to his service-connected acquired psychiatric disorder.   

Here, the preponderance of evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation prior to September 18, 2010.  The most probative evidence for the period from December 2008 through September 2010 is the VA treatment records.  Those records show that his headaches resulted in an inability to drive himself.  However, the inability to drive is not synonymous with an inability to secure and follow a substantially gainful occupation.  Those records also show that his headaches were well controlled but that he still had headaches with visual scotoma.  Again, this is not evidence of an inability to work because of the headaches.  

Furthermore, these findings are consistent with the earlier evidence which shows that the Veteran's headaches were related to visual disturbance.  This is not evidence that his migraines rendered him unable to secure and follow a substantially gainful occupation.  

Service connection had been established for his depression as secondary to his migraines during this time frame, but the most probative evidence again is the treatment records.  The Veteran's depression persisted throughout this time period as well, and he was described as "functionally impaired."  However, he was consistently described as alert and oriented with no overt evidence of psychosis or suicidal and homicidal ideation.  His judgment and insight were improving and his speech was not pressured.  This is evidence against a finding that his depression rendered him unemployable.  

This evidence also tends to show that the headaches acting together with the depression did not render him unable to secure and follow a substantially gainful occupation.  Rather, this evidence tends to show that both disabilities did not act together in any significant way during this period.  Essentially, his depression rendered him somewhat functionally impaired and his headaches were more connected to visual disturbances that, from this evidence, did not tend to render him unemployable.  The records simply do not show that the disabilities acted together to render him unemployable.  In fact, as noted above, it is important for the Veteran to understand that there is a significant amount of evidence in this case that does not support the current findings, let alone an earlier effective date for the TDIU claim.  Without giving the Veteran all benefit of any remaining doubt that the current findings can be justified. 

Now the Board turns back to a discussion of his education and training and how that impacted on his ability to secure and follow a substantially gainful occupation.  As noted, the Veteran completed high school and had two years of college.  It is recognized that his college education was related to firefighting.  Regardless, he had greater than a high school education and was not so limited by his education that he could only engage in the occupation of firefighter.  He had other training - both as an electronics technician, and by his own account, as an electrician.  Furthermore, whether through experience or otherwise, he had the skill to acquire a job as a painter.  He was apparently going to pursue training as an H/VAC worker but apparently did not do so by his own choice, not an inability to do so and not because he was rejected from the vocational rehabilitation program.  

In short, his education, training and work experience are not such that he was limited to occupations that his service-connected disabilities prevented him from securing or following.  Indications that the Veteran, while clearly impaired by his service connected disabilities, was both brilliant and resourceful, only supports a finding that the Veteran could work in the period in question in a sedentary occupation. 

For these reasons, the Board concludes that the preponderance of evidence shows that during the entire period prior to September 18, 2010 the Veteran had sufficient education, training, and experience to allow him to secure and follow a substantially gainful occupation notwithstanding the effects of his service-connected disabilities.  

The Board also notes that Bradley v. Peake, 22 Vet. App. 280 (2008) is not applicable to this claim.  Although the Veteran was not yet service-connected for his acquired psychiatric disability when testifying at his May 2010 hearing, the Veteran stated that a combination of his disabilities, to include his migraines and acquired psychiatric disability, rendered him unemployable.  There is also no indication that the Veteran has filed for special monthly compensation (SMC).  Moreover, even if the Veteran were to file for SMC under 38 U.S.C. § 1114(s) based on his 100 percent rating for his acquired psychiatric disability, his service connected migraines are only evaluated as 50 percent disabling.  Therefore, benefits under 38 U.S.C.  § 1114(s) could not be granted.

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation during any period on appeal prior to September 18, 2010.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 (2013).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2005.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records or reports are associated with the claims file.  

There is sufficient medical evidence of record to decide the appeal.  The examination in September 2010 was adequate and the medical evidence of record just discussed, including the VA treatment records and the private treatment records, provide additional sufficient medical evidence for the Board to decide this appeal.  Another examination in this case would be of highly limited probative value in light of the issue before the Board. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist

ORDER

Entitlement to TDIU prior to September 18, 2010 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


